


110 HR 6206 IH: Small Business Information Security

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6206
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. Manzullo (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To establish the Small Business Information Security Task
		  Force, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Information Security
			 Act of 2008.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632); and
			(3)the term
			 task force means the task force established under section
			 3(a).
			3.Information
			 Security Task Force
			(a)EstablishmentThe
			 Administrator shall establish a task force, to be known as the Small Business
			 Information Security Task Force, to address the information technology security
			 needs of small business concerns.
			(b)DutiesThe
			 task force shall—
				(1)identify—
					(A)the information
			 technology security needs of small business concerns; and
					(B)the programs and
			 services provided by the Federal Government, State Governments, and
			 nongovernment organizations that serve those needs;
					(2)assess the extent
			 to which the programs and services identified under paragraph (1)(B) serve the
			 needs identified under paragraph (1)(A);
				(3)make
			 recommendations to the Administrator on how to more effectively serve the needs
			 identified under paragraph (1)(A) through—
					(A)programs and
			 services identified under paragraph (1)(B); and
					(B)new programs and
			 services promoted by the task force;
					(4)make
			 recommendations on how the Administrator may promote—
					(A)new programs and
			 services that the task force recommends under paragraph (3)(B); and
					(B)programs and
			 services identified under paragraph (1)(B);
					(5)make
			 recommendations on how the Administrator may inform and educate with respect
			 to—
					(A)the needs
			 identified under paragraph (1)(A);
					(B)new programs and
			 services that the task force recommends under paragraph (3)(B); and
					(C)programs and
			 services identified under paragraph (1)(B);
					(6)make
			 recommendations on how the Administrator may more effectively work with public
			 and private interests to address the information technology security needs of
			 small business concerns; and
				(7)make recommendations on the creation of a
			 permanent advisory board that would make recommendations to the Administrator
			 on how to address the information technology security needs of small business
			 concerns.
				(c)Internet website
			 recommendationsThe task force shall make recommendations to the
			 Administrator relating to the establishment of an Internet website to be used
			 by the Administration to receive and dispense information and resources with
			 respect to the needs identified under subsection (b)(1)(A) and the programs and
			 services identified under subsection (b)(1)(B). As part of the recommendations,
			 the task force shall identify the Internet sites of appropriate programs,
			 services, and organizations, both public and private, to which the Internet
			 website should link.
			(d)Education
			 programsThe task force shall make recommendations to the
			 Administrator relating to developing additional education materials and
			 programs with respect to the needs identified under subsection
			 (b)(1)(A).
			(e)Existing
			 materialsThe task force shall organize and distribute existing
			 materials that inform and educate with respect to the needs identified under
			 subsection (b)(1)(A) and the programs and services identified under subsection
			 (b)(1)(B).
			(f)Coordination
			 with public and private sectorIn carrying out its
			 responsibilities under this section, the task force shall coordinate with, and
			 may accept materials and assistance as it determines appropriate from—
				(1)any subordinate
			 officer of the Administrator;
				(2)any organization authorized by the Small
			 Business Act to provide assistance and advice to small business
			 concerns;
				(3)other Federal agencies, their officers, or
			 employees; and
				(4)any other organization, entity, or person
			 not described in paragraph (1), (2), or (3).
				(g)Chair and
			 vice-chairThe task force shall have—
				(1)a
			 Chair, appointed by the Administrator; and
				(2)a Vice-Chair, appointed by the
			 Administrator, in consultation with appropriate nongovernmental organizations,
			 entities, or persons.
				(h)Members
				(1)Chair and
			 vice-chairThe Chair and the Vice-Chair shall serve as members of
			 the task force.
				(2)Additional
			 members
					(A)In
			 generalThe task force shall have additional members, each of
			 whom shall be appointed by the Chair, with the approval of the
			 Administrator.
					(B)Number of
			 membersThe number of additional members shall be determined by
			 the Chair, in consultation with the Administrator, except that—
						(i)the
			 additional members shall include, for each of the groups specified in paragraph
			 (3), at least 1 member appointed from within that group; and
						(ii)the
			 number of additional members shall not exceed 13.
						(3)Groups
			 representedThe groups specified in this paragraph are—
					(A)subject matter experts;
					(B)users of information technologies within
			 small business concerns;
					(C)vendors of information technologies to
			 small business concerns;
					(D)academics with expertise in the use of
			 information technologies to support business;
					(E)small business trade associations;
					(F)Federal, State, or local agencies engaged
			 in securing cyberspace; and
					(G)information technology training providers
			 with expertise in the use of information technologies to support
			 business.
					(i)Meetings
				(1)FrequencyThe
			 task force shall meet at least 2 times per year, and more frequently if
			 necessary to perform its duties.
				(2)QuorumA
			 majority of the members of the task force shall constitute a quorum.
				(3)LocationThe
			 Administrator shall designate, and make available to the task force, a location
			 at a facility under the control of the Administrator for use by the task force
			 for its meetings.
				(4)Minutes
					(A)In
			 generalNot later than 90 days after each meeting, the task force
			 shall publish the minutes of the meeting and shall submit to Administrator any
			 findings or recommendations approved at the meeting.
					(B)Submission to
			 CongressNot later than 60 days after the date that the
			 Administrator receives minutes under subparagraph (A), the Administrator shall
			 submit to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives such
			 minutes, together with any comments the Administrator considers
			 appropriate.
					(5)Findings
					(A)In
			 generalNot later than the date that the task force terminates
			 under subsection (m), the task force shall submit to the Administrator a final
			 report on any findings and recommendations of the task force approved at a
			 meeting of the task force.
					(B)Submission to
			 CongressNot later than 90 days after the date that the
			 Administrator receives the report under subparagraph (A), the Administrator
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives the
			 full text of the report submitted under subparagraph (A), together with any
			 comments the Administrator considers appropriate.
					(j)Personnel
			 matters
				(1)Compensation of
			 membersEach member of the task force shall serve without pay for
			 their service on the task force.
				(2)Travel
			 expensesEach member of the
			 task force shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
				(3)Detail of SBA
			 employeesThe Administrator may detail, without reimbursement,
			 any of the personnel of the Administration to the task force to assist it in
			 carrying out its duties. Such a detail shall be without interruption or loss of
			 civil status or privilege.
				(4)SBA support of
			 the task forceUpon the request of the task force, the
			 Administrator shall provide to the task force the administrative support
			 services that the Administrator and the Chair jointly determine to be necessary
			 for the task force to carry out its duties.
				(k)Not subject to
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the task force.
			(l)Startup
			 deadlinesThe initial appointment of the members of the task
			 force shall be completed not later than 90 days after the date of enactment of
			 this Act, and the first meeting of the task force shall be not later than 180
			 days after the date of enactment of this Act.
			(m)Termination
				(1)In
			 generalExcept as provided in paragraph (2), the task force shall
			 terminate at the end of fiscal year 2012.
				(2)ExceptionIf,
			 as of the termination date under paragraph (1), the task force has not complied
			 with subsection (i)(4) with respect to 1 or more meetings, then the task force
			 shall continue after the termination date for the sole purpose of achieving
			 compliance with subsection (i)(4) with respect to those meetings.
				(n)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $200,000 for each of fiscal years 2009 through 2012.
			
